Citation Nr: 0208460	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-31 405	)	DATE
	)
	)

On appeal from the              
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964, 
and from April 1965 through his retirement in May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.

The veteran died in January 1997, the appellant in this case 
is his surviving spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran, who retired from 20 years' active service in 
May 1982, died on January [redacted], 1997, at age 52, from 
atherosclerotic cardiovascular disease.

3.  At the time of his death, the veteran was service 
connected for:  Major depressive disorder (50 percent); 
bronchial asthma (30 percent); lumbosacral spine 
osteoarthritis (10 percent); residuals of a fractured left 
clavicle (minor) (10 percent); tinnitus (10 percent); 
residuals of a head injury with fractured skull and headaches 
(10 percent); left ear hearing loss (zero percent); bilateral 
tinea pedis (zero percent); left leg laceration scars (zero 
percent); left hyperopia secondary to fractured left orbit 
(zero percent); with a combined 80 percent evaluation 
effective from December 1991.

4.  Atherosclerotic cardiovascular disease with congestive 
heart failure was not shown at any time during or within one 
year after active military service, such heart disease first 
manifested many years after the veteran was separated from 
service, and no competent clinical evidence relates the 
veteran's heart disease to any incident, injury or disease of 
active military service or to any other service-connected 
disability.

5.  The veteran was not in receipt of compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a scheduler or unemployability 
basis for a period of 10 years immediately preceding death.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was not incurred 
in or aggravated by the veteran's active military service nor 
may such heart disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2001).

2.  Service-connected disabilities did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2000); 38 C.F.R. § 3.312 (2001).

3.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law. 38 U.S.C.A. §§ 3500 and 3501 (West 
2000); 38 C.F.R. § 3.807 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA) and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable  to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO, in its statements of the case, 
has informed the appellant and her representative of the 
evidence necessary to substantiate her pending claim.  The 
statements have informed the appellant and her representative 
of the applicable laws and regulations governing entitlement 
to service connection for cause of death and have clearly 
explained the absence of evidence linking the veteran's death 
to incidents of service.  The RO has offered to assist the 
appellant in obtaining any evidence which she may identify as 
relevant to the claim.  All known available evidence has been 
collected for review.  There is no indication that there is 
any additional relevant evidence that has not been obtained 
for consideration.  The RO considered all of the relevant 
evidence and applicable laws and regulations in adjudicating 
the appellant's claim.  All development necessary under VCAA 
has been completed.  

Facts:  The veteran retired in May 1982 after 20 years of 
active honorable service.  Shortly after service, the veteran 
was granted service connection for a number of disabilities 
and several allowances of service connection were later 
granted, the details of which have been specified above.  In 
January 1997, some 14 years after service separation, the 
veteran died from heart disease.  

The service medical records do not contain any complaint, 
finding, treatment or diagnoses for heart disease at any time 
during service.  A January 1975 physical examination found 
the heart to be normal and a chest X-ray did not note 
abnormality of the heart.  Blood pressure was 126/72.  A 
physical examination in August 1966 noted the heart was 
normal, a chest X-ray was negative, and blood pressure was 
120/70.  The physical examination for retirement in January 
1982 noted the heart was normal, blood pressure was 112/78, a 
chest X-ray was negative, and an EKG was within normal 
limits.  In the accompanying report of medical history 
completed by the veteran at the time of retirement, he 
reported that he did not have asthma, shortness of breath, 
pain or pressure in the chest, palpitation or pounding heart, 
heart trouble, or high blood pressure.  

In his first service connection claim filed shortly after 
service separation in June 1982, the veteran claimed numerous 
disabilities and injuries but he made no claim with respect 
to heart disease.  The first VA examination after service in 
July 1982 noted no abnormality of the heart.  There were no 
murmurs and no gallops.  Blood pressure was 120/80.  

The first clinical indications of heart disease are contained 
in December 1991 records of the William Beaumont Army Medical 
Center where the veteran presented with complaints of 
substernal chest pain described as sharp and crampy with an 
intensity of eight out of ten.  An EKG revealed a T-wave 
inversion.  The assessment was unstable angina and rule out 
myocardial infarction.  The veteran elected to sign out 
against medical advice and asked for sublingual Nitroglycerin 
and Mylanta II which were given to him.  

A private EKG report from April 1992 was interpreted as being 
abnormal and revealing an inferior infarct, age undetermined.  
There was no evidence of cardiac decompensation.  An April 
1992 VA examination for evaluation of herbicide exposure 
recorded a sitting blood pressure of 142/94, and 
cardiovascular examination revealed no murmurs or gallops.  
An April 1992 VA general medical examination noted the 
veteran's initial chest pain in December 1991 and contained 
the veteran's complaint that he continued to have angina 
about twice per week.  He was taking sublingual Nitroglycerin 
and Lopressor.  A May 1992 VA X-ray study revealed blunting 
of the left costophrenic angle which could be related to 
pleural effusion or scarring.  A February 1995 VA chest X-ray 
revealed the cardiomediastinal silhouette was normal with no 
cardiomegaly or masses.  

In June 1996, the veteran was hospitalized with VA with a 
three-day history of frontal headache, dizziness and blurred 
vision.  This was diagnosed as an occipital cerebrovascular 
accident, probably embolic.  Records of this admission note 
that the veteran had a history of coronary artery disease, 
but no chest pain post myocardial infarction until two months 
ago.  He described having two significant episodes of chest 
pain over the last two months lasting approximately four 
hours each.  Blood pressure was 109/70.  Also diagnosed 
during this admission was a left ventricular cardiac 
thrombus.  

In October 1996, the veteran was hospitalized with VA with a 
significant shortness of breath.  He denied chest pain but 
reported a constant pressure discomfort in his chest with 
exertion.  He had been seen in the emergency room several 
days earlier and treated with Lasix and said he had been 
better for a day or so and then began to get worse.  Blood 
pressure was 116/72.  He was released after several days with 
a diagnosis of congestive heart failure exacerbation. 

In November 1996, the veteran was hospitalized with VA with a 
chief complaint of shortness of breath and lack of energy.  
Past history of myocardial infarction in 1990 and congestive 
heart failure from October 1996 was provided.  The veteran 
reported that, before October 1996, he had unlimited exercise 
tolerance, but he now became dyspneic at approximately 100 
feet.  Blood pressure was 108/74.  The heart was clinically 
without significant evidence of volume overload, but instead 
there were symptoms concerning forward pump failure.  
Medications were adjusted.  Cardiac catheterization revealed 
a 100 percent RCA stenosis with a normal left circulation.  
There was a suspected viral etiology with myocarditis as the 
cause for his dilated cardiomyopathy, since his ischemic 
heart disease was not widespread.  The diagnoses were chronic 
heart failure and dilated cardiomyopathy.  

In December 1996, the veteran was hospitalized with VA.  He 
had had a 9-pound weight gain, an increased swelling in his 
lower extremities, and an increase in dyspnea since previous 
hospitalization.  He also reported increasing abdominal girth 
and noncompliance with his sodium restricted diet.  It was 
recorded that the veteran consumed a rather large quantity of 
high sodium foods despite strict instruction to the contrary.  
The veteran was tachycardic with irregular rate and rhythm 
and had a systolic murmur.  There was some edema of the lower 
extremities with 3-plus pitting to the knee.  The diagnoses 
included congestive heart failure exacerbation.  

On January [redacted], 1997, the veteran was found unresponsive by his 
wife.  He was immediately transferred to the Baylor 
University Medical Center.  He had a "V-fib pattern" and was 
shocked and given Epinephrine en route to the hospital.  Upon 
admission to the emergency room, the veteran had no 
discernible pulse and EKG monitor showed a coarse 
fibrillation-type pattern.  CPR was administered and 
continued with no cardiac response.  The veteran was later 
pronounced deceased and the certificate of death shows the 
cause of death as atherosclerotic cardiovascular disease, 
with no other contributing or aggravating factor(s).  

Law and Regulation:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service in line of 
duty either caused or contributed substantially or materially 
to cause death.  For a service-connected disability to be the 
cause of death, it must singly, or with some other condition, 
be the immediate or underlying cause of death, or it must be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be established for heart disease if 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic, and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2000); 38 C.F.R. § 3.807 
(2001).  

Analysis:  A clear preponderance of the evidence on file 
demonstrates that the veteran did not have arteriosclerotic 
cardiovascular disease, the sole listed cause of his death in 
February 1997, at any time during or within one year after he 
was separated from service.  Examinations, chest X-rays and 
an EKG during service revealed no heart disease.  Service 
medical records and the reports of history completed by the 
veteran for service examinations do not indicate that the 
veteran complained of any of the cardinal symptoms of heart 
disease during service.  The first VA examination after 
service in July 1982 also failed to reveal any form of 
abnormality of the heart.  

The first clear clinical indication of heart disease is in 
December 1991 when the veteran was admitted for chest pain.  
While a myocardial infarction is not clinically documented at 
that time, a private EKG from April 1992 revealed an inferior 
infarct.  Congestive heart failure was confirmed in 1996, and 
the veteran was hospitalized for that problem on several 
occasions late that year and he died from heart failure in 
January 1997.  The earliest documented problems with the 
veteran's heart in December 1991 was over nine years after he 
was separated from service.  There is a complete absence of 
any competent clinical evidence which in any way relates the 
veteran's remote onset of heart disease to any incident, 
injury or disease of active military service.  Heart disease, 
including atherosclerotic cardiovascular disease, is not 
shown by any evidence to have been incurred or aggravated 
during active military service or manifested to a compensable 
degree within one year after service separation. 

Additionally, while the veteran was service connected for 
various disabilities, there is also a complete absence of 
competent clinical evidence which in any way relates any of 
the veteran's service-connected disabilities as being 
causally related to his heart disease.  Specifically, there 
is no clinical evidence which demonstrates that the veteran's 
service-connected depression, asthma, arthritis, fractured 
left clavicle, tinnitus, residuals of head injury, hearing 
loss, tinea pedis, laceration scars or fractured left orbit 
in any way caused or significantly contributed to cause the 
veteran's heart disease, or in any way materially contributed 
to significantly hasten the veteran's death by collectively 
impairing his health to an extent that rendered him 
materially less capable of resisting the effects of heart 
disease.  In summary, there is simply no evidence 
demonstrating that the veteran's death from heart disease was 
in any way related to any injury or disease incurred during 
service or that his death was caused or significantly 
contributed to or hastened by other service-connected 
disability.  

The Board considered referring this case for the production 
of a medical opinion in accordance with the newly adopted 
VCAA at 38 U.S.C.A. § 5103A(d)(2).  While the veteran's death 
from heart disease certainly constitutes competent evidence 
of disability leading to the veteran's death, there is a 
complete absence of evidence, lay or medical (including 
statements of the claimant) which in any way indicates that 
heart disease "may be associated with the claimant's active 
military" service.  In the absence of any competent link 
between the veteran's death from heart disease and any 
incident, injury or disease of service or any of his service-
connected disabilities, referral for a medical opinion is not 
warranted.  

A permanent total service-connected disability was not in 
existence at the date of the veteran's death.  Moreover, 
service connection for the cause of the veteran's death has 
been denied.  Hence, basic eligibility for Chapter 35 
dependents' educational assistance benefits is not met.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law. Sabonis, supra.  Accordingly, as none of the conditions 
cited above for educational assistance benefits under Chapter 
35 are applicable to the facts in this case, the Board must 
deny the appellant's claim for these benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility to Dependents Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.  


		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

